FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ALASKA TROJAN PARTNERSHIP,                
               Plaintiff-Appellant,
               v.                                No. 04-35753
                                                   D.C. No.
CARLOS M. GUTIERREZ;* UNITED
STATES DEPARTMENT OF COMMERCE;                  CV-04-00003-
NATIONAL OCEANIC AND                                J-RRB
ATMOSPHERIC ADMINISTRATION;                       OPINION
NATIONAL FISHERIES SERVICE,
            Defendants-Appellees.
                                          
         Appeal from the United States District Court
                  for the District of Alaska
         Ralph R. Beistline, District Judge, Presiding

                    Argued and Submitted
              July 14, 2005—Anchorage, Alaska

                    Filed September 22, 2005

      Before: Alfred T. Goodwin, Melvin Brunetti, and
            William A. Fletcher, Circuit Judges.

                   Opinion by Judge Brunetti




  *Carlos M. Gutierrez is substituted for his predecessor, Donald L.
Evans, as Secretary of Commerce of the United States, pursuant to Fed.
R. App. P. 43(c)(2).

                               13591
13594       ALASKA TROJAN PARTNERSHIP v. GUTIERREZ


                           COUNSEL

Michael A. D. Stanley, Juneau, Alaska, for the appellant.

James C. Kilbourne, Department of Justice, Washington,
D.C., for the appellees.


                            OPINION

BRUNETTI, Circuit Judge:

  Alaska Trojan Partnership (“Alaska Trojan”) challenges the
decision of Carlos M. Gutierrez, in his official capacity as
Secretary of Commerce (“the Secretary”), the United States
Department of Commerce, the National Oceanic and Atmo-
spheric Administration, and the National Marine Fisheries
Service (“NMFS”)1 (collectively “defendants”) denying




  1
   National Marine Fisheries Service is now known as NOAA Fisheries.
           ALASKA TROJAN PARTNERSHIP v. GUTIERREZ        13595
Alaska Trojan’s application for an Aleutian Islands brown
king crab endorsement under the license limitation program
(“LLP”) for the Bering Sea and Aleutian Islands groundfish
and crab fisheries. Defendants determined that Alaska Trojan
made only two “documented harvests” of brown king crab in
the Aleutian Islands brown king crab endorsement area during
the endorsement qualification period, January 1, 1992,
through December 31, 1994, and therefore denied Alaska Tro-
jan an Aleutian Islands brown king crab endorsement. Alaska
Trojan argues that it made three “documented harvests” and
therefore is entitled to receive an Aleutian Islands brown king
crab endorsement. Alaska Trojan argues that defendants’
interpretation of the term “documented harvest” is inconsis-
tent with the plain meaning of that term as defined in the reg-
ulations implementing the LLP, and that defendants’
interpretation of “documented harvest” is inconsistent with
the intent of the LLP. We agree with Alaska Trojan on both
issues and reverse the judgment of the district court granting
summary judgment for defendants. We further hold that
Alaska Trojan is entitled to summary judgment.

         FACTS AND PROCEEDINGS BELOW

License Limitation Program

   Pursuant to the Magnuson-Stevens Fisheries Conservation
Act, 16 U.S.C. §§ 1801, et seq. (“Magnuson Act”), Congress
delegated authority to the Secretary to manage and conserve
coastal fisheries. The Magnuson Act created independent fish-
ery councils to assist the Secretary in carrying out these man-
agement and conservation duties. See id. § 1852. The primary
duty of these councils is to prepare fishery management plans
and amendments to those plans, which the Secretary reviews
and, when appropriate, promulgates regulations to implement.
See id. §§ 1852(h), 1854(a)-(b). Pursuant to the Magnuson
Act, the North Pacific Fishery Management Council (“the
Council”) recommends fishery management plans for fish-
eries in the Arctic Ocean, the Bering Sea, and the Pacific
13596      ALASKA TROJAN PARTNERSHIP v. GUTIERREZ
Ocean seaward of Alaska. See id. § 1852(a)(1)(G). This court
has recently provided substantial background concerning the
Magnuson Act and the Council. See Yakutat, Inc. v. Gutierrez,
407 F.3d 1054, 1057-62 (9th Cir. 2005).

   After reviewing several fishery management plans, at its
June 1995 meeting the Council ultimately adopted and sub-
mitted to NMFS an LLP to regulate crab harvesting as
Amendment 5 to the Fishery Management Plan for the Com-
mercial King and Tanner Crab Fisheries. Based on the Coun-
cil’s recommendation, NMFS published proposed LLP
regulations for notice and comment. 62 Fed. Reg. 43,866
(proposed Aug. 15, 1997) (hereinafter “Proposed Rule”).
NMFS prepared final regulations and forwarded them to the
Secretary for review. After the Secretary approved the LLP
regulations, NMFS published the final regulations to imple-
ment the LLP on October 1, 1998. Fisheries of the Exclusive
Economic Zone Off Alaska, 63 Fed. Reg. 52,642 (Oct. 1,
1998) (codified at 50 C.F.R. pt. 679) (hereinafter “Final
Rule”). Regulations establishing an application process and
transfer process for LLP licenses were promulgated on
August 6, 1999. 64 Fed. Reg. 42,826 (Aug. 6, 1999) (codified
at 15 C.F.R. pt. 902; 50 C.F.R. pt. 679). Anyone who wanted
an Aleutian Islands brown king crab endorsement was
required to file an application by December 17, 1999. See 50
C.F.R. § 679.4(k)(6)(i), (ii). Fishing under the LLP began on
January 1, 2000.

   Under the LLP, crab licenses are endorsed for specific
areas and specific species. See generally id. § 679.4(k) (sub-
stantive requirements for groundfish and crab licenses). The
Aleutian Islands brown king crab endorsement regulation at
issue provides:

    A crab species license will be assigned [by NMFS]
    an Aleutian Islands brown king area/species endorse-
    ment if at least three documented harvests of brown
    king crab were made by a vessel during the period
             ALASKA TROJAN PARTNERSHIP v. GUTIERREZ        13597
      beginning January 1, 1992, through December 31,
      1994 in the area described in the definition for an
      Aleutian Islands brown king area/species endorse-
      ment at [50 C.F.R.] § 679.2.

Id. § 679.4(k)(5)(ii)(D) (italics added; capitalization and ellip-
ses omitted). “Documented harvest” is defined as “a lawful
harvest that was recorded in compliance with Federal and
state commercial fishing regulations in effect at the time of
harvesting.” Id. § 679.2. “Harvest” is not defined, but
“[h]arvesting or to harvest means the catching and retaining
of any fish.” Id. The regulation defines the Aleutian Islands
brown king crab endorsement area as:

      Aleutian Islands brown king in waters with an east-
      ern boundary the longitude of Scotch Cap Light
      (164° 44′ W. long.), a western boundary of the U.S.-
      Russian Convention Line of 1867, and a northern
      boundary of a line from the latitude of Cape Sarichef
      (54° 36′ N. lat.) westward to 171° W. long., then
      north to 55° 30′ N. lat., then west to the U.S.-
      Russian Convention Line of 1867.

Id.

   Prior to the promulgation of the final LLP regulations, the
term “legal landing” had been used in place of “documented
harvest” as the criterion for endorsements. The proposed
Aleutian Islands brown king crab endorsement regulation had
required “at least three legal landings of any amount of brown
king crab.” Proposed Rule, 62 Fed. Reg. at 43,888. “Landing”
is defined in the LLP regulations as “offloading fish.” 50
C.F.R. § 679.2. “Legal landing” is further defined as “a land-
ing in compliance with Federal and state commercial fishing
regulations in effect at the time of landing.” Id. The final LLP
regulations, however, replaced “legal landing” with “docu-
mented harvest.” NMFS explained the change, and the reason
for it, as follows:
13598      ALASKA TROJAN PARTNERSHIP v. GUTIERREZ
    A definition for the term “documented harvest” is
    added to the final rule. The term “documented har-
    vest” replaces “legal landing” throughout the final
    rule. The new term more accurately describes the
    activity necessary for eligibility. Included in the pro-
    posed definition of legal landing was the activity of
    off-loading. Off-loading is not necessary for eligibil-
    ity. Further, the area endorsement(s) a person is
    issued should reflect the area in which fishing
    occurred, not the area in which the fish were deliv-
    ered.

Final Rule, 63 Fed. Reg. at 52,648 (describing the final rule).

   NMFS administers the LLP through the Restricted Access
Management Program (“RAM”), an agency within the Alaska
Regional Office of NMFS. To determine which applicants
qualify to receive an LLP endorsement, RAM must use the
“official LLP record” prepared by NMFS. See 50 C.F.R.
§ 679.4(k)(6)(v). RAM “compare[s] all claims in the applica-
tion with information in the official LLP record.” Id. The “of-
ficial LLP record” is defined as:

    the information prepared by the Regional Adminis-
    trator [of NMSF] about vessels that were used to
    participate in the groundfish or crab fisheries during
    qualified periods for the groundfish and crab LLP
    specified at § 679.4(k) . . . . Information in the offi-
    cial LLP record includes vessel ownership informa-
    tion, documented harvests made from vessels during
    the qualification periods, and vessel characteristics.
    The official LLP record is presumed to be correct for
    the purpose of determining eligibility for licenses.
    An applicant for a license under the LLP will have
    the burden of proving the validity of information
    submitted in an application that is inconsistent with
    the official LLP record.
            ALASKA TROJAN PARTNERSHIP v. GUTIERREZ         13599
50 C.F.R. § 679.2 (emphasis added). If the applicant’s claims
are consistent with the information in the official LLP record,
such claims will be accepted by RAM. 50 C.F.R. § 679.4(k)
(6)(v). If, however, the applicant makes an inconsistent claim,
the applicant has sixty days to “submit evidence to verify his
or her inconsistent claims.” Id. If RAM “determines that the
additional information or evidence meets the applicant’s bur-
den of proving that the inconsistent claims in his or her appli-
cation is correct, the official LLP record will be amended and
the information will be used in determining whether the appli-
cant is eligible for a license.” Id. § 679.4(k)(6)(vi). If RAM
determines that the additional evidence does not meet the
applicant’s burden, RAM notifies the applicant by an Initial
Administrative Decision that the inconsistent claim cannot be
approved. Id. § 679.4(k)(6)(viii). The applicant may then
appeal this decision to NMFS’ Office of Administrative
Appeals pursuant to 50 C.F.R. § 679.43.

   The State of Alaska, through regulations implemented by
the Alaska Department of Fish and Game (“ADF&G”),
requires commercial fishermen to report the catching and buy-
ing of crab. This information is originally recorded on
ADF&G fish tickets. Relevant to this case, ADF&G requires
that “[e]ach buyer of raw fish . . . shall record each landing
on an ADF&G fish ticket.” 5 Alaska Administrative Code
(“AAC”) § 39.130(c). The ADF&G regulations also require
that the fish ticket separately list “the nearest headland or bay
or statistical catch area in which the fish were taken.” Id.
§ 39.130(c)(7). The Alaska Commercial Fisheries Entry Com-
mission (“State Commission”) collects information from
ADF&G fish tickets to create data bases. The State Commis-
sion refers to its data bases as the gross earnings file (“GE
file”) and the condensed gross earnings file (“CGE file”). The
administrative record for this case indicates that the GE file
contains a separate line for each state statistical area where a
crab catch was made.

   The official LLP record for crab was derived solely from
information obtained from ADF&G fish tickets because fish
13600      ALASKA TROJAN PARTNERSHIP v. GUTIERREZ
tickets are the only available data source for catches of crab.
RAM does not receive and review the actual fish tickets.
Rather, the official LLP record relied on information obtained
from the State Commission’s data bases. Like the GE file, the
official LLP record contains a separate line for each state sta-
tistical area where a catch of crab occurred; catches from dif-
ferent state statistical areas reported on one fish ticket have
separate lines in the official LLP record.

   The LLP was an interim program that has recently been
replaced by a quota system, the Crab Rationalization Pro-
gram. See 70 Fed. Reg. 10,174 (March 2, 2005) (codified at
15 C.F.R. pt. 902; 50 C.F.R. pts. 679 & 680) (describing Final
Rule). Under the Crab Rationalization Program, qualified har-
vesters are allocated a quota share in a particular fishery if
they hold a permanent, fully transferable LLP license
endorsed for that fishery. Id. at 10,174-75; 50 C.F.R.
§ 680.40(b)(3)(i). Quota share holders receive an annual allo-
cation to harvest a specific percentage of the fishery’s total
allowable catch. 70 Fed. Reg. at 10,175. Individual fishing
quotas are the annual allocations of pounds of crab for harvest
that represent a quota share holder’s percentage of the total
allowable catch.

F/V Alaska Trojan

   Alaska Trojan is the owner of the catcher vessel F/V Alaska
Trojan. David Capri, formerly the captain of the F/V Alaska
Trojan, is a partner in Alaska Trojan. In 1994, five years prior
to RAM’s internal interpretation, Alaska Trojan invested
nearly $750,000 to reconfigure the F/V Alaska Trojan to par-
ticipate in the Aleutian Islands brown king crab fishery. The
F/V Alaska Trojan began fishing for brown and red king crab
on November 1, 1994. Brown king crab were caught on
November 5 and 7, 1994, in state statistical area 795200, an
area known as Petrel Banks in the Aleutian Islands brown
king crab endorsement area. Alaska Trojan had arranged in
advance to deliver this crab to, and then receive a fish ticket
           ALASKA TROJAN PARTNERSHIP v. GUTIERREZ         13601
from, Mike Rosenthal, captain of the catcher/processor vessel
F/V Patricia Lee. Capri radioed Rosenthal on November 7,
but Rosenthal refused to take delivery because poor weather
made it difficult to offload the crab and because he wanted to
continue fishing for his own crab for processing rather than
process crab from other boats. Because of these circum-
stances, even though the F/V Alaska Trojan had caught brown
king crab from state statistical area 795200, Alaska Trojan
was unable at that time to evidence this catch with a fish
ticket. Instead, the F/V Alaska Trojan went to Kiska Island,
picked up gear and fished for crab but without success. The
F/V Alaska Trojan returned to Petrel Banks on November 12,
1994, and caught more brown king crab, this time from state
statistical area 805201, also in the Aleutian Islands brown
king crab endorsement area.

   On November 24, 1994, the F/V Alaska Trojan delivered
the brown king crab it caught in state statistical areas 795200
and 805201 to the F/V Patricia Lee. Upon delivery of this
crab, Alaska Trojan was given one fish ticket. This fish ticket,
as prepared by Capri and Rosenthal, shows that the crab were
caught from state statistical areas 795200 and 805201.

   Following the November 24 delivery, the F/V Alaska Tro-
jan continued fishing. The crab caught were landed in Dutch
Harbor on December 1, 1994. The fish ticket received for this
landing reports that brown king crab were caught from one
state statistical area in the Aleutian Islands brown king crab
endorsement area. Following the 1994 season, Alaska Trojan
has fished for brown king crab every year, and brown king
crab have been the primary, and in some years the only, crab
species harvested aboard the F/V Alaska Trojan.

Proceedings Below

   Based on the information contained in the official LLP
record, RAM sent Alaska Trojan a letter stating that Alaska
Trojan had qualified for endorsements for five different crab
13602       ALASKA TROJAN PARTNERSHIP v. GUTIERREZ
species, none of which were brown king crab. Alaska Trojan
timely filed an application for an Aleutian Islands brown king
crab endorsement on December 6, 1999. RAM denied Alaska
Trojan’s application for this endorsement in an Initial Admin-
istrative Decision.

   Alaska Trojan then appealed to the Office of Administra-
tive Appeals, arguing that it had three documented harvests
during the endorsement qualification period. Although Alaska
Trojan had only two fish tickets from 1994, those tickets dem-
onstrated that brown king crab were caught from three state
statistical areas on three separate occasions within the Aleu-
tian Islands brown king crab endorsement area, and these
catches were recorded in compliance with ADF&G regula-
tions. RAM responded with a copy of an Alaska Trojan fish
ticket received from ADF&G that had state statistical area
805201 crossed out, showing only a catch from area 795200.
Because ADF&G’s version of this fish ticket listed only one
state statistical area, the official LLP record also lists a catch
from only one state statistical area from this fish ticket.
Alaska Trojan did not know how or why 805201 was crossed
out.

   Alaska Trojan argued that the official LLP record should be
amended to reflect the catch from state statistical area 805201.
It contended that once the official LLP record was amended
to include this third line representing a catch of brown king
crab from a distinct state statistical area, this third line entry
would evidence Alaska Trojan’s third documented harvest.
With a third documented harvest, Alaska Trojan would qual-
ify to receive an Aleutian Islands brown king crab endorse-
ment.

   During the administrative appeal, RAM’s understanding of
what constituted a documented harvest of brown king crab
was revealed. RAM did not consider each line entry in the
official LLP record representing a catch from a state statistical
area to be a documented harvest. Rather, RAM personnel tes-
           ALASKA TROJAN PARTNERSHIP v. GUTIERREZ         13603
tified that an “internal policy” was devised, as reflected in a
June 7, 1999, e-mail that stated: “For fish tickets, each valid
fish ticket of delivered catch will be counted as evidence of
one documented harvest.” This e-mail directive was translated
into an internal computer programming “business rule” that
RAM used to screen the official LLP record. In other words,
RAM adopted a “one fish ticket equals one documented har-
vest” rule: one “documented harvest” was all the crab of one
LLP species caught and retained from one LLP crab endorse-
ment area that was landed and recorded on one fish ticket,
irrespective of where and on how many occasions the crab
were caught. In an exception to RAM’s “one fish ticket equals
one documented harvest” rule not applicable here, RAM
allows for one fish ticket to equal two documented harvests
if the fish ticket showed that two different LLP species were
caught. This exception suggests that interpretations by RAM
can be made on the basis of separate catches that are repre-
sented on the fish ticket.

  Neither the “internal policy” nor the “business rule” were
promulgated as regulations with notice and comment proce-
dures. As this interpretation was not in the LLP regulations
nor otherwise made available, Alaska Trojan’s administrative
appeal was the first time this interpretation surfaced publicly.

   The Office of Administrative Appeals held a hearing on
RAM’s construction of the official LLP record. At the hear-
ing, RAM personnel testified that RAM did not consult with
the Council in formulating their interpretation. Rather, RAM
believed there was no ambiguity in the definition of “docu-
mented harvest” and its interpretation was based on “a
straightforward reading of the regulations.” In addition,
RAM’s Program Administrator acknowledged that a line
entry in the official LLP record does, in fact, document a har-
vest:

    Mr. Smith [RAM Program Administrator]: . . . [I]f,
    in relation to [the November 24] delivery, the fish
13604      ALASKA TROJAN PARTNERSHIP v. GUTIERREZ
    ticket file had documented harvest of Brown King
    Crab in two statistical areas, would the official LLP
    record also have documented a harvest? Well, yes,
    but it would not have been a documented harvest.

    ...

    Q. [by Alaska Trojan’s Counsel]: Let me under-
    stand. Your answer is it documents a harvest, but it’s
    not a quote/unquote documented harvest?

    A. For the purposes of the definition contained in
    679.2, that’s correct.

Further, applying RAM’s interpretation, RAM’s Program
Administrator acknowledged that if the F/V Alaska Trojan
had not experienced poor weather and the F/V Patricia Lee
had decided to accept Alaska Trojan’s crab in early Novem-
ber, and therefore had issued the F/V Alaska Trojan another
fish ticket, “we wouldn’t be here” because Alaska Trojan
would have had three fish tickets during the endorsement
qualification period, representing three documented harvests.

   The Office of Administrative Appeals issued a decision
denying Alaska Trojan’s appeal. It upheld RAM’s interpreta-
tion of “documented harvest” and RAM’s finding that Alaska
Trojan had only two documented harvests during the endorse-
ment qualification period, as represented by the November 24,
1994, and December 1, 1994, fish tickets. The Office of
Administrative Appeals subsequently denied Alaska Trojan’s
motion for reconsideration. Based on this decision, RAM sent
Alaska Trojan a letter of Final Agency Action invalidating
Alaska Trojan’s interim LLP license effective December 31,
2003, pursuant to which Alaska Trojan had been fishing dur-
ing the pendency of its administrative appeals. RAM also
issued Alaska Trojan a transferable LLP license without the
Aleutian Islands brown king crab endorsement.
           ALASKA TROJAN PARTNERSHIP v. GUTIERREZ         13605
   Alaska Trojan then filed a complaint in the United States
District Court for the District of Alaska challenging the denial
of its claim for an Aleutian Islands brown king crab endorse-
ment. Alaska Trojan alleged that defendants violated the
Magnuson Act and the Administrative Procedure Act, 5
U.S.C. §§ 551, et seq. Alaska Trojan moved for summary
judgment, defendants cross-moved for summary judgment,
and on July 27, 2004, the district court issued an order deny-
ing Alaska Trojan’s motion for summary judgment and grant-
ing defendants’ cross-motion. The district court entered a
final judgment the next day, and Alaska Trojan timely
appealed on August 25, 2004. We have jurisdiction pursuant
to 28 U.S.C. § 1291.

                        DISCUSSION

Standard of Review

   This court reviews de novo the district court’s grant of sum-
mary judgment upholding an agency decision. Wards Cove
Packing Co. v. NMFS, 307 F.3d 1214, 1218 (9th Cir. 2002).
With certain exceptions not applicable here, defendants’ deci-
sion under the Magnuson Act is governed by the Administra-
tive Procedure Act. See 16 U.S.C. § 1855(f). This court is to
set aside defendants’ action only if it is arbitrary and capri-
cious, an abuse of discretion, or otherwise not in accordance
with the law. See 5 U.S.C. § 706(2)(A); see also Wards Cove,
307 F.3d at 1218. Substantial deference is given “to an agen-
cy’s interpretation of its own regulations.” Thomas Jefferson
Univ. v. Shalala, 512 U.S. 504, 512 (1994) (citations omitted).
This court “must defer to the Secretary’s interpretation unless
an ‘alternative reading is compelled by the regulation’s plain
language or by other indications of the Secretary’s intent at
the time of the regulation’s promulgation.’ ” Id. (citation
omitted); see also Auer v. Robbins, 519 U.S. 452, 461 (1997)
(An agency’s interpretation of its own regulations is “control-
ling unless plainly erroneous or inconsistent with the regula-
tion.”) (citations and internal quotation marks omitted);
13606       ALASKA TROJAN PARTNERSHIP v. GUTIERREZ
Wards Cove, 307 F.3d at 1218 (“An agency’s interpretation
of regulations it is charged with administering is entitled to a
high degree of deference and will be upheld as long as it is
not plainly erroneous or inconsistent with the regulation.”)
(citations omitted).

Interpreting “Documented Harvest” as a “Landing” Is
Plainly Erroneous

   Alaska Trojan argues that RAM improperly interpreted
“documented harvest” to exclude one of its two November
1994 catches. “ ‘In ascertaining the plain meaning of [a] stat-
ute, the court must look to the particular statutory language at
issue, as well as the language and design of the statute as a
whole.’ ” McCarthy v. Bronson, 500 U.S. 136, 139 (1991)
(quoting K Mart Corp. v. Cartier, Inc., 486 U.S. 281, 291
(1988)) (alteration in original). When a statute or regulation
defines a term, that definition controls, and the court need not
look to the dictionary or common usage. Compare F.D.I.C. v.
Meyer, 510 U.S. 471, 476 (1994) (“In the absence of such a
definition, we construe a statutory term in accordance with its
ordinary or natural meaning.”). An agency’s interpretation of
a regulation must “conform with the wording and purpose of
the regulation.” Public Citizen Inc. v. Mineta, 343 F.3d 1159,
1166 (9th Cir. 2003). Thus, we must look not only at the defi-
nition of documented harvest in isolation, but also at that defi-
nition in the context of the entire LLP regulations, to
determine whether RAM’s interpretation is permissible.

   [1] The LLP regulations do not leave “documented harvest”
undefined and thereby allow RAM to provide the interpreta-
tion it provided in this case. The LLP regulations expressly
define “documented harvest” as “a lawful harvest that was
recorded in compliance with Federal and state commercial
fishing regulations in effect at the time of harvesting.” 50
C.F.R. § 679.2. The LLP regulations also expressly define
another term, “legal landing,” as “a landing in compliance
with Federal and state commercial fishing regulations in
            ALASKA TROJAN PARTNERSHIP v. GUTIERREZ         13607
effect at the time of landing.” Id. “Landing” is defined as
“offloading fish.” Id.

   Even though at the time it derived its internal interpretation
RAM believed the term “documented harvest” unambigu-
ously meant “landing,” defendants now attempt to create
ambiguity in the definition of documented harvest by arguing
that “harvest”—a term used within the definition—is not
defined in the LLP regulations. Therefore, defendants argue,
RAM has the discretion to craft a reasonable interpretation as
to what constitutes a “harvest” for purposes of a “documented
harvest.” RAM interprets “harvest” to mean a “landing” of
crab, and this harvest is documented by an ADF&G fish ticket
received upon the offloading of the crab. RAM’s interpreta-
tion requires an offload of crab in order to be considered a
harvest of crab.

   [2] Defendants are correct that “harvest” is not defined in
the LLP regulations. However, this court must look at the reg-
ulations as a whole in determining the plain meaning of a
term. See McCarthy, 500 U.S. at 139. It is clear from the LLP
regulations that a harvest cannot be defined as an offload, as
the LLP regulations separately define landing as an offload.
See 50 C.F.R. § 679.2. Moreover, while not defining “har-
vest,” the regulations do define “[h]arvesting or to harvest” as
“the catching and retaining of any fish.” Id. “Harvesting or to
harvest” is not defined as “offloading” or “receiving a fish
ticket.” Notably, “landing,” the one term defined in the LLP
regulations that is the nearest equivalent to receiving a fish
ticket, does not appear in this definition.

   [3] Applying the plain meaning of “harvesting or to har-
vest” in relation to brown king crab, the definition of “docu-
mented harvest” would be “a lawful catching and retaining of
brown king crab that was recorded in compliance with Fed-
eral and state commercial fishing regulations in effect at the
time of harvesting.” The event that triggers a harvest under
the plain meaning of LLP regulations is not an offload of
13608       ALASKA TROJAN PARTNERSHIP v. GUTIERREZ
crab, but rather the lawful catching and retaining of crab, and
the recording of this catch in compliance with ADF&G regu-
lations. On an ADF&G fish ticket, ADF&G regulations
require that the fish ticket separately list “the nearest headland
or bay or statistical catch area in which the fish were taken.”
5 AAC § 39.130(c)(7).

   Under RAM’s interpretation, a documented harvest of
brown king crab is an offload of crab through a landing as
evidenced by a fish ticket. RAM’s interpretation—that one
documented harvest is one fish ticket—effectively defines one
documented harvest as one legal landing. However, the LLP
regulations have a separate definition for “legal landing” as “a
landing in compliance with Federal and state commercial fish-
ing regulations in effect at the time of landing,” and “landing”
is defined as “offloading fish.” 50 C.F.R. § 679.2. Instead of
a “harvest” being “a lawful catching and retaining of brown
king crab,” RAM has re-written the definition of “docu-
mented harvest” to mean “a lawful offload of brown king crab
that was recorded in compliance with Federal and state com-
mercial fishing regulations in effect at the time of harvesting.”

   [4] Had the Secretary preferred RAM’s interpretation that
a documented harvest is a legal landing, and thus an offload
is a requirement for eligibility, the term “legal landing” would
have been used instead of “documented harvest.” This court
need not speculate as to whether the Secretary actually
intended to mean legal landing instead of documented harvest
because, in promulgating the final LLP regulations, the Secre-
tary approved NMFS’ statement expressly stating that docu-
mented harvest was the preferred term over legal landing. The
proposed Aleutian Islands brown king crab endorsement reg-
ulation required “at least three legal landings of any amount
of brown king crab.” See Proposed Rule, 62 Fed. Reg. at
43,888. When the final LLP regulations were promulgated,
however, “legal landing” was replaced with “documented har-
vest.” This change was explained in the regulations as fol-
lows:
            ALASKA TROJAN PARTNERSHIP v. GUTIERREZ         13609
    A definition for the term “documented harvest” is
    added to the final rule. The term “documented har-
    vest” replaces “legal landing” throughout the final
    rule. The new term more accurately describes the
    activity necessary for eligibility. Included in the pro-
    posed definition of legal landing was the activity of
    off-loading. Off-loading is not necessary for eligibil-
    ity. Further, the area endorsement(s) a person is
    issued should reflect the area in which fishing
    occurred, not the area in which the fish was deliv-
    ered.

Final Rule, 63 Fed. Reg. at 52,648 (emphasis added). In other
words, while offloading (a landing) is necessary to obtain a
fish ticket and a fish ticket must be obtained under ADF&G
regulations, offloading (a landing) is not necessary for a catch
to be considered a “documented harvest.” Therefore, evidence
of one offload through one fish ticket is not necessarily evi-
dence of only one documented harvest. RAM’s interpretation,
however, mandates offloading as a necessary requirement for
a catch to be considered a documented harvest. While RAM’s
interpretation seems consistent with the definition of legal
landing, it is clearly inconsistent with the definition of docu-
mented harvest.

   RAM’s reliance on the number of fish tickets to determine
the number of documented harvests misconstrues what a fish
ticket represents under the plain meaning of the LLP regula-
tory definitions. The regulations define a landing—but not a
documented harvest or a harvest—as “offloading fish.” 50
C.F.R. § 679.2. Fish tickets are the sole data source for
catches of crab. One fish ticket has a correlation to one land-
ing because a fish ticket is received upon the landing of crab.
One fish ticket, however, does not necessarily reflect that only
one harvest of crab took place. Instead, fish tickets are instru-
mentalities by which one or more harvests of Aleutian Islands
brown king crab are documented. The content of the fish
ticket will show how many harvests have occurred. It is the
13610       ALASKA TROJAN PARTNERSHIP v. GUTIERREZ
substance of the fish ticket that is material in the analysis, not
merely the form of one fish ticket.

   The regulatory definition and construction of the official
LLP record, upon which an applicant’s claims are determined,
see id. § 679.4(k)(6)(v), further demonstrate how RAM’s
interpretation is inconsistent with the definition of docu-
mented harvest. The information in the official LLP record
includes “documented harvests made from vessels during the
qualification periods.” Id. § 679.2. The definition of the offi-
cial LLP record does not refer to “landings,” “offloads,” or
“fish tickets.” Information on documented harvests is
obtained from the State Commission’s data bases which list
each catch of crab not by fish ticket but by state statistical
area. Again, it is the substance of the fish ticket, and not the
total number of fish tickets, that is the basis for recording
catches. Similar to the State Commission’s data bases, catches
in the official LLP record are also not listed by fish ticket
number. Instead, catches are listed by the state statistical area
from where the crab were caught.

   Defendants argue that the state statistical areas are placed
in the official LLP record only so that RAM can determine if
the crab were caught in the larger federal endorsement area.
Defendants correctly point out that RAM adds the federal
endorsement area to the official LLP record, an item of infor-
mation that is not included on the fish ticket. What is note-
worthy about the official LLP record, however, is not what
RAM added, but rather what is not done to the official LLP
record. The official LLP record tracked the State Commis-
sion’s data bases by documenting each catch by state statisti-
cal area, not by fish ticket number. Identification of the state
statistical area was not removed from the official LLP record
and, similar to the State Commission’s data bases, the state
statistical area remained a separate line representing a distinct
catch of crab. Moreover, the separate state statistical area
entries were not combined into a single entry where they were
associated with a single fish ticket. When the official LLP
            ALASKA TROJAN PARTNERSHIP v. GUTIERREZ         13611
record was prepared, crab catches in different state statistical
areas retained their separate identities, even though such
catches were delivered on the same date and reported on one
fish ticket. Thus, the construction of the official LLP record
lends no support to RAM and in fact contradicts RAM’s inter-
pretation that one fish ticket represents one documented har-
vest. It is the substance of the fish ticket that represents each
line in the official LLP record, and RAM ignored this ines-
capable conclusion in its faulty interpretation.

   In an attempt to support RAM’s interpretation, defendants
argue that in replacing “legal landing” with “documented har-
vest,” the Secretary actually intended to maintain “legal land-
ing” as the requirement for crab catcher vessels such as the
F/V Alaska Trojan. Defendants argue that this change in ter-
minology was done only to reflect the practice of catcher/
processor vessels who process their own catch on board and
can write themselves fish tickets without offloading their
catch. In addition to the fact that this rationale is found
nowhere in the LLP regulations, it is also inconsistent with
the structure of the LLP regulations. The LLP regulations
acknowledge that there are differences between catcher ves-
sels and catcher/processor vessels by, for example, separately
defining each term, see 50 C.F.R. § 679.2, and having sepa-
rate requirements for each vessel. See generally id. § 679.4.
In the proposed LLP regulations, crab catcher vessels—and
every other vessel—had to establish “at least three legal land-
ings of any amount of brown king crab.” Proposed Rule, 62
Fed. Reg. at 43,888. Had the Secretary actually intended
“legal landing” to remain the requirement for crab catcher
vessels, this requirement would have been left alone. Instead,
the Secretary approved the replacement of “legal landing”
with “documented harvest” “throughout the final rule,”
including as it relates to requirements for crab catcher vessels.
Final Rule, 63 Fed. Reg. at 52,648.

   [5] Notably, under the new Crab Rationalization Program,
the Secretary has decided to measure quota share for crab
13612         ALASKA TROJAN PARTNERSHIP v. GUTIERREZ
catcher vessels according to legal landings, as opposed to
documented harvests. See, e.g., 50 C.F.R. § 680.40(b)(1)(i)
(“Catcher Vessel Owner . . . [quota share] shall be initially
issued to qualified persons . . . based on legal landings of
unprocessed crab.”). The Secretary could have required the
same under the final LLP regulations, but chose a different
measurement. Under the plain meaning of the final LLP regu-
lations, crab catcher vessels—along with every other vessel—
must have established three documented harvests of Aleutian
Islands brown king crab during the endorsement qualification
period, not three legal landings.2

Interpreting “Documented Harvest” as a “Landing” Is
Inconsistent with the Intent of the LLP as Expressed by
the Secretary

   [6] Notwithstanding the fact that RAM’s interpretation is at
odds with the plain meaning of the regulatory definition of
“documented harvest,” RAM’s interpretation suffers a second
flaw: it is inconsistent with the intent of the LLP regulations
as expressed by the Secretary at the time of final promulga-
tion. See Thomas Jefferson Univ., 512 U.S. at 512; see also
Auer, 519 U.S. at 461.

  As one landing is evidenced by one fish ticket, RAM
admits that its interpretation requires one landing of crab in
order to receive credit for one documented harvest. However,
   2
     The Secretary, in providing a definition as to what constitutes evidence
of a “documented harvest” of groundfish under the LLP, made a distinc-
tion between a “harvest” and a “landing.” Regarding groundfish, the LLP
regulation states: “For purposes of the license limitation program, evi-
dence of a documented harvest must be demonstrated by a state catch
report, a Federal catch report, or other valid documentation that indicates
the amount of license limitation groundfish harvested, the groundfish
reporting area in which the license limitation groundfish was harvested,
the vessel and gear type used to harvest the license limitation groundfish,
and the date of harvesting, landing, or reporting.” Id. § 679.4(k)(4)
(emphasis added).
            ALASKA TROJAN PARTNERSHIP v. GUTIERREZ          13613
this interpretation equating one landing for one documented
harvest cannot be squared with the Secretary’s express intent
at the time the final LLP regulations were promulgated. As
discussed above, the proposed Aleutian Islands brown king
crab endorsement regulation required “at least three legal
landings of any amount of brown king crab.” See Proposed
Rule, 62 Fed. Reg. at 43,888 (emphasis added). When the
final LLP regulations were promulgated, the Secretary
approved NMFS’ replacement of “legal landing” with “docu-
mented harvest,” which stated that the term “documented har-
vest” “more accurately describes the activity necessary for
eligibility.” Final Rule, 63 Fed. Reg. at 52,648. NMFS noted
that a legal landing required an offload, and with the change
to the term documented harvest, “[o]ff-loading is not neces-
sary for eligibility.” Id. NMFS also stated that “the area
endorsement(s) a person is issued should reflect the area in
which fishing occurred, not the area in which the fish were
delivered.” Id.

   [7] This was an important change because, as discussed
above, the terms “documented harvest” and “legal landing”
are not synonymous. These two terms have distinct and differ-
ent definitions in the LLP regulations. See 50 C.F.R. § 679.2.
The Secretary approved NMFS’ express statement at the time
of the final LLP regulations’ promulgation that this change in
terminology was to reflect that “[o]ff-loading is not necessary
for eligibility.” Final Rule, 63 Fed. Reg. at 52,648. This was
a clear, expressed intent that one offload does not necessarily
equate to one documented harvest because offloading is not
necessary for a catch to be considered a documented harvest.
By this statement, the Secretary made clear that the substance
of the fish ticket, and not simply a fish ticket by itself, is cru-
cial in determining what constitutes a “documented harvest.”

   [8] RAM’s interpretation contravenes this intent by requir-
ing an offload of a catch for that catch to be considered a doc-
umented harvest. Under RAM’s interpretation, evidence of an
offload—a fish ticket—is now the determining factor as to
13614       ALASKA TROJAN PARTNERSHIP v. GUTIERREZ
whether a catch is a documented harvest. Further, where the
fish are delivered—through evidence of a fish ticket—is now
paramount in contrast to where the crab were harvested,
which could be evidenced by the state statistical area where
the crab were caught. Because the Secretary evidenced the
intent that evidence of an offload is no longer necessary for
eligibility, RAM’s interpretation is inconsistent with that
intent. See Thomas Jefferson Univ., 512 U.S. at 512.

   Defendants argue that the change from “legal landing” to
“documented harvest” was not really a substantive change.
This argument is belied by the clear meaning of the preceding
sentence describing this change as a “substantive change[ ] to
the final rule.” Final Rule, 63 Fed. Reg. at 52,648. As one
offload—in other words, one landing—was no longer
required for a catch to be considered one documented harvest,
this must be considered a substantive change in the regula-
tions.

   In support of its argument that equating “documented har-
vest” with “landing” is consistent with the Secretary’s intent,
defendants point to the Council’s use of the term “landing”
when projecting the number of permits that would be issued
under different alternatives. Notwithstanding the fact that
RAM did not seek the Council’s input when formulating its
internal interpretation, it is not entirely clear that the Council
was referring to the number of fish tickets when it used the
term “landing” in relation to crab. The Council defines a land-
ing of groundfish as “a legal landing of any amount of any
groundfish species under the management auspice of the
NPFMC [the Council] and NMFS, with the exception of
sablefish which is managed under a separate IFQ program.”
However, the administrative record contains no documents in
which the Council defined what it considered to be a landing
of crab. Defendants’ argument is plausible because a landing
of either crab or groundfish is defined in the LLP as “offload-
ing fish,” see 50 C.F.R. § 679.2, and the only way to docu-
ment an offload of crab is through a fish ticket. Further,
            ALASKA TROJAN PARTNERSHIP v. GUTIERREZ          13615
ADF&G regulations also state that “each landing” must be
recorded “on an ADF&G fish ticket.” 5 AAC § 39.130(c).

   However, as Alaska Trojan points out, the Council’s source
of landing information came from the State Commission’s
data bases, specifically the CGE file. Both the State Commis-
sion’s CGE file and its similar GE file contain information
derived from ADF&G fish tickets. The administrative record
shows that Alaska Trojan presented evidence that, similar to
the official LLP record, the GE file contains a separate line
for each state statistical area representing where crab were
caught and not for each fish ticket representing where crab
were offloaded. Also similar to the official LLP record, the
GE file does not group all state statistical areas into one line
representing the fish ticket number. Alaska Trojan argues that
there is no evidence in the record nor any reason to assume
that the data presented in the CGE file was any different than
the data presented in the GE file. Therefore, Alaska Trojan
suggests that by landings, the Council was referring to each
line in the GE file, which would correspond to state statistical
areas, not fish tickets.

   Even assuming that by “landing” the Council was referring
to one fish ticket, defendants disregard the fact that the Secre-
tary’s intent changed at the time the final LLP regulations
were promulgated. While the Council may have considered
fish tickets, it later clarified and expressly stated that offload-
ing is no longer necessary for eligibility. RAM’s interpreta-
tion may have been consistent with the proposed LLP
regulations requiring three legal landings, but it is inconsistent
with the final LLP regulations requiring three documented
harvests.

Alaska Trojan Is Entitled to an Aleutian Islands Brown
King Crab Endorsement

   [9] Generally, when an agency commits an error of law,
this court remands to the agency to reconsider its decision as
13616      ALASKA TROJAN PARTNERSHIP v. GUTIERREZ
required by law. See NLRB v. Enter. Ass’n, 429 U.S. 507, 522
n.9 (1977) (“When an administrative agency has made an
error of law, the duty of the Court is to ‘correct the error of
law committed by that body, and, after doing so to remand the
case to the (agency) so as to afford it the opportunity of exam-
ining the evidence and finding the facts as required by law.’ ”)
(quoting ICC v. Clyde S.S. Co., 181 U.S. 29, 32-33 (1901)).
Here, defendants have committed an error of law through
RAM’s impermissible interpretation of “documented harvest”
as a “landing.” In the interests of judicial economy, however,
this court need not remand to defendants for a new interpreta-
tion. Instead, we hold that, under the facts of this case, there
is no reasonable interpretation that defendants could adopt
that would deny Alaska Trojan an Aleutian Islands brown
king crab endorsement. The circumstances surrounding the
two catches reported on the November 24, 1994, fish ticket
demonstrate that these two catches were “harvests” within the
meaning of the LLP regulations and, having been recorded in
compliance with state regulations, must be deemed “docu-
mented harvests.” See 50 C.F.R. § 679.2.

   It is important to point out that, under the new Crab Ratio-
nalization Program, Alaska Trojan’s receipt of an Aleutian
Islands brown king crab endorsement will not cause any dis-
ruption in the ecology of the designated Aleutian Islands
brown king crab endorsement area. Under the new program,
if Alaska Trojan did not receive an Aleutian Islands brown
king crab endorsement, then other vessels would have
received the quota share and annual individual fishing quota
that would have gone to Alaska Trojan. However, once
Alaska Trojan receives its Aleutian Islands brown king crab
endorsement, Alaska Trojan may receive a quota share and
annual individual fishing quota based on its own harvesting
history. Because the Crab Rationalization Program mandates
a total allowable catch for the fishery, the amount of brown
king crab that could be harvested will remain the same.
           ALASKA TROJAN PARTNERSHIP v. GUTIERREZ        13617
                      CONCLUSION

   [10] We REVERSE the part of the district court’s order
granting summary judgment to defendants, VACATE the part
denying summary judgment to Alaska Trojan, and REMAND
to the district court with instructions to enter summary judg-
ment in favor of Alaska Trojan.

   The preliminary injunction ordered by this court on August
8, 2005, directing defendants to allow Alaska Trojan to partic-
ipate on an interim basis in the Western Aleutian Islands gol-
den king crab fishery that opened on August 15, 2005, as if
Alaska Trojan had originally qualified for an Aleutian Islands
brown king crab endorsement on its license, No. LLC3873,
shall remain in effect pending Alaska Trojan’s receipt of an
Aleutian Islands brown king crab endorsement on its perma-
nent, transferable LLP license.